UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                          No. 06-2204



In Re:   JOHNNY WOODARD, JR.;
In Re:   CAROLYN J. WOODARD,

                                                              Debtors.

- - - - - - - - - - - - - - - - - -

JOHNNY WOODARD, JR.; CAROLYN J. WOODARD,

                                                           Appellants.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-mc-00025; 04-04082-8-JRL)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Woodard, Jr., Carolyn J. Woodard, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnny Woodard, Jr. and Carolyn J. Woodard appeal the

district    court’s      order    denying       their   motion   for   stay    of   the

bankruptcy court’s order dismissing their Chapter 13 proceeding.

We   have     reviewed    the    record     and    find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. In re: Woodard, Nos. 5:06-mc-0025; 04-04082-8-JRL (E.D.N.C.

Nov. 7, 2006).     We deny the motion for preparation of a transcript

at government expense.           We dispense with oral argument because the

facts   and    legal     contentions      are     adequately     presented     in   the

materials      before    the     court    and     argument     would   not    aid   the

decisional process.



                                                                              AFFIRMED




                                         - 2 -